DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and have been examined in this application.
Claims 1, 4-5, 9-17, and 19-20 are currently amended.
Claims 2, 6, and 8 are previously presented.
Claims 3, 7, and 18 are original.

Response to Amendment
Applicant’s claim amendments filed 22 September 2021 have overcome all of the previous claim objections and rejections under. Therefore, the previous claim objections and rejections of claims 1-20 have been withdrawn. However, the amendments have necessitated new grounds of rejection, below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103










In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (Pub. No.: US 2003/0093219 A1, hereinafter “Schultz”) in view of Piao et al. (Pub. No.: CN 106933245 A, hereinafter “Piao”).

With respect to claim 1, Schultz discloses a method comprising determining a flight path for an aerial vehicle (Paragraph 0073, "The operator, pilot or dispatcher can interact with the route solver through the user interface 125", the route solver determines a flight path for the flight to be taken);
calculating at least one risk area along the flight path based on risk-related data associated with the flight path (Paragraph 0073, "The operator views the route planning situation on a world map of countries with overlays of wind fields, and hazards", This means the hazard areas are calculated based on data and presented to the operator);
generating a representation of the at least one risk area as a virtual obstacle object  (Paragraph 0036, "The three dimension hazard areas are represented as polygons having a height and, which may also have velocity and direction component"); and
Paragraph 0073, "The operator views the route planning situation on a world map of countries with overlays of wind fields, and hazards. Hazards are shown as polygons, and are labeled").
Schultz fails to explicitly teach wherein the risk-related data includes at least dynamic population density data. However, this feature is taught by Piao (the risk parameters including, but not limited to: vehicle current location of population density, see at least: pg. 5 … Specifically, where the unmanned communication cell of cell ID (Cell ID), determining vehicle current position population density comprises: according to the Cell ID of the unmanned communication cell, access the SIM card number of said communication cell base station coverage area according to the SIM card access number of the communication cell base station covering area, determining the vehicle current location of population density, see at least: pg. 10).
Before the effective filing date of the claimed invention, it would have been obvious to modify the invention of Schultz with the aforementioned feature of Piao in order to increase the robustness of the risk determination. Piao teaches dynamic population density impacting safety of flying a drone in a crowded area (When unmanned drones are in areas where the density of people and buildings is relatively concentrated, once they are out of control, fall, etc. The problem will cause serious consequences, causing casualties on the ground, damage to buildings, property damage, etc., pg. 1 ln. 30-35).

With respect to claim 2, the combination of Schultz in view of Piao teaches the method of claim 1. Additionally, Schultz teaches wherein the risk-related data further includes at least (Paragraph 0078, "Hazards are severe weather, volcanic ash, special use airspace, and politically sensitive regions").

With respect to claim 3, the combination of Schultz in view of Piao teaches the method of claim 1. Additionally, Schultz teaches wherein the virtual obstacle object represents a risk to the aerial vehicle that is not visible (Paragraph 0078, It is obvious that some of these hazards are not necessarily visible but still might pose a risk to the aerial vehicle).

With respect to claim 6, the combination of Schultz in view of Piao teaches the method of claim 1. Additionally, Schultz teaches initiating a generation of a different flight path based on determining that a risk level associated with the at least one risk area is above a risk threshold (Paragraph 0011, "When hazard areas are encountered, movement to new nodes is explored in multiple vertical paths in an attempt to find low cost transitions which do not pass through the hazard", This means that a new flight path is generated when it is determined that the aircraft will be passing through a risk area).

With respect to claim 7, the combination of Schultz in view of Piao teaches the method of claim 1. Additionally, Schultz teaches wherein the user interface is associated with a trip planning application, an augmented reality application, or a combination thereof (Paragraph 0073, "The operator, pilot or dispatcher can interact with the route solver through the user interface 125", This means that the user interface is associated with a trip planning application).

With respect to claim 8, the combination of Schultz in view of Piao teaches the method of claim 7. Additionally, Schultz teaches wherein the augmented reality application is used by a pilot or a co-pilot of the aerial vehicle during a flight (Paragraph 0073, "The operator views the route planning situation on a world map of countries with overlays of wind fields, and hazards").

With respect to claim 9, Schultz discloses an apparatus comprising:
at least one processor (Paragraph 0070, "A processor receives wind and temperature information 115"); and
at least one memory including computer program code for one or more programs (Paragraph 0034, "Software for the system is stored on computer readable medium"),
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:
determine a flight path for an aerial vehicle (Paragraph 0073, "The operator, pilot or dispatcher can interact with the route solver through the user interface 125", the route solver determines a flight path for the flight to be taken);
calculate at least one risk area along the flight path based on risk-related data associated with the flight path (Paragraph 0073, "The operator views the route planning situation on a world map of countries with overlays of wind fields, and hazards", This means the hazard areas are calculated based on data and presented to the operator);
generate a representation of the at least one risk area as a virtual obstacle object (Paragraph 0036, "The three dimension hazard areas are represented as polygons having a height and, which may also have velocity and direction component"); and
(Paragraph 0073, "The operator views the route planning situation on a world map of countries with overlays of wind fields, and hazards. Hazards are shown as polygons, and are labeled").
Schultz fails to explicitly teach wherein the risk-related data includes at least dynamic population density data. However, this feature is taught by Piao (the risk parameters including, but not limited to: vehicle current location of population density, see at least: pg. 5 … Specifically, where the unmanned communication cell of cell ID (Cell ID), determining vehicle current position population density comprises: according to the Cell ID of the unmanned communication cell, access the SIM card number of said communication cell base station coverage area according to the SIM card access number of the communication cell base station covering area, determining the vehicle current location of population density, see at least: pg. 10).
Before the effective filing date of the claimed invention, it would have been obvious to modify the invention of Schultz with the aforementioned feature of Piao in order to increase the robustness of the risk determination. Piao teaches dynamic population density impacting safety of flying a drone in a crowded area (When unmanned drones are in areas where the density of people and buildings is relatively concentrated, once they are out of control, fall, etc. The problem will cause serious consequences, causing casualties on the ground, damage to buildings, property damage, etc., pg. 1 ln. 30-35).

With respect to claim 10, the combination of Schultz in view of Piao teaches the apparatus of claim 9. Additionally, Piao teaches wherein the apparatus is further caused to: select (the risk parameters including, but not limited to: vehicle current location of population density, see at least: pg. 5 … Specifically, where the unmanned communication cell of cell ID (Cell ID), determining vehicle current position population density comprises: according to the Cell ID of the unmanned communication cell, access the SIM card number of said communication cell base station coverage area according to the SIM card access number of the communication cell base station covering area, determining the vehicle current location of population density, see at least: pg. 10).
Before the effective filing date of the claimed invention, it would have been obvious to further modify the combination of Schultz in view of Piao with the aforementioned additional feature of Piao in order to further increase the robustness of the risk determination.

With respect to claim 13, the combination of Shultz in view of Piao teaches the apparatus of claim 10. Additionally, Piao teaches wherein the plurality of data sources includes at least one of: positioning data from a mobile device; traffic data; public transport routing request data; smart city data; mobile communications operator data; social media data; and event data (the risk parameters including, but not limited to: vehicle current location of population density, see at least: pg. 5 … Specifically, where the unmanned communication cell of cell ID (Cell ID), determining vehicle current position population density comprises: according to the Cell ID of the unmanned communication cell, access the SIM card number of said communication cell base station coverage area according to the SIM card access number of the communication cell base station covering area, determining the vehicle current location of population density, see at least: pg. 10).
Before the effective filing date of the claimed invention, it would have been obvious to further modify the combination of Schultz in view of Piao with the aforementioned additional feature of Piao in order to further increase the robustness of the risk determination.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Piao, as applied to claim 1, and further in view of Abernathy et al. (Pub. No.: US 2016/0137309 A1, hereinafter “Abernathy”).

With respect to claim 4, the combination of Shultz in view of Piao teaches the method of claim 1. Neither Shultz nor Piao teach the following features.
However, these features are taught by Abernathy: updating the risk-related data continuously, periodically, according to a schedule, or a combination thereof, and updating the at least one risk area, the virtual obstacle object, the flight path, or a combination thereof based on the updated risk-related data (Paragraph 0024, "The color coding can be determined in real time based on topological measurements and safety criteria to thereby adapt to dynamic, unknown, or partially known environments", this means that the risk-related data is being periodically updated which allows for the risk area risk area to also be updated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combination of Schultz in view of Piao to incorporate the teachings of Abernathy of updating the risk related data based on a certain criteria. Doing so 

With respect to claim 5, the combination of the previously cited prior art teaches the method of claim 4. Additionally, Abernathy teaches dynamically adjusting at least one dimension of the virtual obstacle object as a function of time based on the updating of the at least one risk area (Paragraph 0024, "The color coding can be determined in real time based on topological measurements and safety criteria to thereby adapt to dynamic, unknown, or partially known environments", this means that the size and shape of the risk area is being dynamically adjusted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of the previously cited prior art to incorporate the aforementioned teachings of Abernathy of adjusting the hazards based on a certain criteria. Doing so would ensure that the calculated hazard areas being used to determine the flight path are kept up to date and account for any changes that might occur making the flight path safer.

Claim(s) 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Piao, as applied to claims 9 and 10, and further in view of Lookingbill (Pub. No.: US 8,484,151 B1).

With respect to claim 11
However, these features are taught by Lookingbill: wherein the prediction of the human population density is generated based on a trained machine learning model (Column 8 Line 50, "The estimate generation module 320 uses the values of the weight parameters learned by the learning module 318 in combination with the historical 312 and current 314 datasets to solve for the state variables x in the MRF model"), and wherein the trained machine learning model is trained using ground truth data (Column 6 Line 11, "A current dataset 314 within the storage module 310 stores current data describing data points observed in a current time interval", Fig. 3) correlating reference historical human activity data to ground truth population density data (Column 5 Line 55, "The historical data describe data points for a particular geographic area for which the population density will be predicted").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Schultz in view of Piao with the aforementioned features of Lookingbill in order to increase the accuracy of the population density determination.

With respect to claim 12, the combination of Shultz in view of Piao teaches the apparatus of claim 10. Neither Shultz nor Piao teach the following features.
However, these features are taught by Lookingbill: wherein the selected time is future time that is provided with respect to a time of day, a day, a week, a season, a year, or a combination thereof (Column 12 Line 42, "The request can specify a date/time for which the current predicted population density is unavailable (e.g., a future date)").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Schultz in view of Piao with the 

With respect to claim 14, the combination of Shultz in view of Piao teaches the apparatus of claim 10. Neither Shultz nor Piao teach the following features.
However, these features are taught by Lookingbill: wherein the apparatus is further caused to: select an event occurring or expected to occur in the area of interest at the selected time, wherein the prediction of the population density is further based on the event (Column 12 Line 40, "Date and/or time of day may be used to acquire risk CAs and/or REs associated with time-variant conditions such as, for example, surface roads and rush hour traffic as well as stadiums and schedules events").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Schultz in view of Piao with the aforementioned features of Lookingbill in order to increase the accuracy of the risk determination for the flight path at a future time when the aircraft will be present in the respective risk area.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Piao, as applied to claim 10, and further in view of Bertram et al. (Pub. No.: US 9,542,849 B1, hereinafter “Bertram”).

With respect to claim 15, the combination of Schultz in view of Piao teaches the apparatus of claim 9. Neither Schultz nor Piao teach the following features.
However, these features are taught by Bertram: wherein the apparatus is further caused to: generate a visual representation of the population density, wherein a dimension of the visual representation is based on the population density (see at least: Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Shultz in view of Piao with the aforementioned features of Bertram. Doing so would increase awareness of risks in different areas and ensure that the flight path passes over the areas that would be at least risk from in case an emergency occurs and thus would increase safety.

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Piao and further in view of Parrello et al. (Pub. No.: US 2019/0127067 A1, hereinafter “Parrello”).

With respect to claim 16, Schultz discloses a non-transitory computer-readable storage medium (Paragraph 0034, "Software for the system is stored on computer readable medium") for routing a drone using digital map data, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform:
determining a flight path for an aerial vehicle (Paragraph 0073, "The operator, pilot or dispatcher can interact with the route solver through the user interface 125", the route solver determines a flight path for the flight to be taken);
(Paragraph 0073, "The operator views the route planning situation on a world map of countries with overlays of wind fields, and hazards", This means the hazard areas are calculated based on data and presented to the operator);
generating a representation of the at least one risk area as a virtual obstacle object (Paragraph 0036, "The three dimension hazard areas are represented as polygons having a height and, which may also have velocity and direction component"); and
rendering the virtual obstacle object in a user interface of a device in relation to the flight path (Paragraph 0073, "The operator views the route planning situation on a world map of countries with overlays of wind fields, and hazards. Hazards are shown as polygons, and are labeled").
Schultz fails to explicitly teach wherein the risk-related data includes at least dynamic population density data. However, this feature is taught by Piao (the risk parameters including, but not limited to: vehicle current location of population density, see at least: pg. 5 … Specifically, where the unmanned communication cell of cell ID (Cell ID), determining vehicle current position population density comprises: according to the Cell ID of the unmanned communication cell, access the SIM card number of said communication cell base station coverage area according to the SIM card access number of the communication cell base station covering area, determining the vehicle current location of population density, see at least: pg. 10).
Before the effective filing date of the claimed invention, it would have been obvious to modify the invention of Schultz with the aforementioned feature of Piao in order to increase the robustness of the risk determination. Piao teaches dynamic population density impacting safety (When unmanned drones are in areas where the density of people and buildings is relatively concentrated, once they are out of control, fall, etc. The problem will cause serious consequences, causing casualties on the ground, damage to buildings, property damage, etc., pg. 1 ln. 30-35).
Neither Schultz nor Piao teach the digital map data representing a network of underground passageways, interior passageways, or a combination thereof. However, this feature is taught by Parrello ("At least a portion of the flight path is underground", indoors p. [0004] and [0008]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Schultz in view of Piao to operate in an underground and/or indoor environment as taught by Parrello to utilize the risk management benefits of Schutlz’s invention when navigating underground flight paths. Piao suggests that risk calculations based on dynamic population density in an area can reduce injury to people in a crowded area. A person of ordinary skill in the art would recognize the benefit of this risk strategy for both crowds of people gathered outdoors and crowds of people gathered indoors. Moreover, Parrello teaches the need for effective operation of autonomous aerial vehicles specifically in underground and/or indoor environments where GPS systems may be unavailable or ineffective while also acknowledging the utility of an autonomous aerial vehicle for both outdoor and underground or indoor missions.

With respect to claim 17, the combination of the previously cited prior art teaches the non-transitory computer-readable storage medium of claim 16. Additionally, Schultz teaches wherein the risk-related data further includes at least one of: electromagnetic field data; data on an absence of location signals; weather data; network coverage data; and aviation related data (Paragraph 0078, "Hazards are severe weather, volcanic ash, special use airspace, and politically sensitive regions").

With respect to claim 18, the combination of the previously cited prior art teaches the non-transitory computer-readable storage medium of claim 17. Additionally, Schultz teaches wherein the virtual obstacle object represents a risk to the aerial vehicle that is not visible (Paragraph 0078, It is obvious that some of these hazards are not necessarily visible but still might pose a risk to the aerial vehicle).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Piao, further in view of Parrello, as applied to claim 17, and further in view of Abernathy.

With respect to claim 19, the combination of the previously cited prior art teaches the non-transitory computer-readable storage medium of claim 17. None of the combination of the previously cited prior art teaches the following features.
However, these features are taught by Abernathy: wherein the apparatus is caused to further perform: updating the risk-related data continuously, periodically, according to a schedule, or a combination thereof, and updating the at least one risk area, the virtual obstacle object, the flight path, or a combination thereof based on the updated risk-related data (Paragraph 0024, "The color coding can be determined in real time based on topological measurements and safety criteria to thereby adapt to dynamic, unknown, or partially known environments", this means that the risk-related data is being periodically updated which allows for the risk area risk area to also be updated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combination of the previously cited prior art to 

With respect to claim 20, the combination of the previously cited prior art teaches the non-transitory computer-readable storage medium of claim 19. Additionally, Abernathy teaches wherein the apparatus is caused to further perform: dynamically adjusting at least one dimension of the virtual obstacle object as a function of time based on the updating of the at least one risk area (Paragraph 0024, "The color coding can be determined in real time based on topological measurements and safety criteria to thereby adapt to dynamic, unknown, or partially known environments", this means that the size and shape of the risk area is being dynamically adjusted).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of the previously cited prior art with the aforementioned additional features of Abernathy to ensure that the calculated hazard areas being used to determine the flight path are kept up to date and account for any changes that might occur making the flight path safer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662